DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Allowable Subject Matter
Claims 2-8 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 2 is drawn to a method of batch distilling comprising providing a first substrate that upon distillation releases vapor comprising deleterious sulfur compounds; providing an inert still comprising a pot; adding the first substrate to the pot; installing at least one first reactive article in the still, and subsequently performing a distillation run on the first substrate such that the installed at least one first article has a first exposed area that is exposed to the distillate; and collecting a first desired fraction during the distillation, wherein the first reactive article is made of copper; wherein the distillation during the collection of the first desired fraction is performed at a rate less than 5 L/(hr*m2) of first substrate per first exposed area, whereby the deleterious sulfur compounds are reduced in the collected first fraction to a desirable level, and wherein while collecting the first desired fraction of the first exposed area is at least 5.5 m2 reacting area for every 1 m2 of free top surface of the first substrate surface area in the pot.
The closest prior art of record is the combination of Brewing 1, DistilleryTrail.com, and Brewing 2 as described in the 103 rejection of claim 2 set forth in the Final Rejection mailed 12/8/2020. Said 2) of first substrate per first exposed area. The distillation rate is a result effective variable as discussed in the 103 rejections set forth in the 12/8/2020 final rejection.
However, the “the collection of the first desired fraction is performed at a rate less than 5 L/(hr*m2) of first substrate per first exposed area” as claimed yields unexpected results in the form of a  distillate product having a superior taste. Evidence of said unexpected results has been presented in the Declaration filed 4/8/2021. 
In view of the above, claim 2 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772